Citation Nr: 0938906	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION


The Veteran had active service from October 1958 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in September 2009, but failed to appear.


FINDINGS OF FACT

Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; current bilateral 
hearing loss disability is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in January 2006 discussed the evidence 
necessary to support a claim for service connection.  The 
Veteran was asked to identify or submit evidence showing that 
hearing loss had existed from service to the present.  The 
various types of evidence that  might support the Veteran's 
claim were listed.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

In May 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  While the Veteran has identified 
a private provider, he has also stated that records from that 
provider are not available.  A VA examination was carried 
out, and the Board finds that it was adequate in that it was 
conducted by a neutral, skilled provider who reviewed the 
record, interviewed the Veteran, and performed appropriate 
examinations prior to providing her opinions.  The Veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss disability.  He contends that his hearing loss is the 
result of acoustic trauma in service.  Specifically, he has 
argued that he was exposed to extremely loud noise from the 
280 gun and the Honest John missile, as well as 155 and 8-
inch guns, when he was present during training exercises.   
He has reported that he was in the proximity of such guns 
while they were being fired.  He maintains that he noticed 
hearing problems in service and that they have persisted.  He 
has submitted photographs of the identified weapons.  The 
Board observes that the Veteran has submitted additional 
evidence and argument since the most recent supplemental 
statement of the case.  However these submissions are 
essentially redundant of the evidence that was considered by 
the RO in adjudicating the claim in the first instance, in 
that they support his argument that he was in proximity to 
live weapons during service.  The Board accepts that the 
Veteran was exposed to noise from these weapons during 
service, and, as will be discussed below, the VA medical 
opinion obtained also accepted that the Veteran was in close 
proximity to such weapons in service.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within 
a year of the Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records show a diagnosis of 
mild otitis media in February 1960.  They are negative for 
any complaint, diagnosis, or abnormal finding pertaining to 
the Veteran's hearing acuity.  Whispered voice testing was 
15/15 at both induction and separation.  On separation 
examination in August 1960, the summary of defects and 
diagnoses did not include any abnormal findings or diagnoses 
regarding the Veteran's hearing acuity.  

In January 1998 the Veteran presented to a VA facility with a 
report of a 50 percent hearing loss in his left ear of three 
days' duration.  He was referred by a registered nurse to a 
physician for evaluation.

An audiological assessment was carried out in June 1998.  The 
Veteran reported some situational hearing problems and also 
complained of a several year history of itching in both ear 
canals.  Objectively, he had normal hearing through the 
speech frequencies sloping to a moderate high frequency 
sensorineural hearing loss starting above 2000 Hertz in both 
ears.  

On ear, nose and throat consultation in June 2004, the 
Veteran presented with complaints of chronic earache in the 
previous year.  Following examination, the provider indicated 
an impression of chronic external otitis with ceruminal 
impactions.  

Audiological testing was carried out in July 2006.  The 
Veteran's chief complaint was situational hearing problems, 
particularly in groups or with background noise.  He 
indicated that in the years directly following his discharge 
from service, he was treated by private physicians for ear 
infections on multiple occasions.  With respect to his 
history, he reported that as a teletype and radio operator 
with artillery units, he was often within thirty to fifty 
feet of the large 8-inch guns when they fired.  He reported 
that he was not provided with hearing protection.  He 
indicated that he worked as a heavy equipment operator 
following service and was exposed to noise from cranes, 
backhoes, and other heavy equipment without use of protective 
devices.  

An August 2003 VA treatment record reflects the Veteran's 
complaint of hearing loss.  

The Veteran submitted his claim of entitlement to service 
connection in December 2005.  He identified a private 
physician and a VA facility as providers of medical 
treatment.  Audiological testing revealed the following 
puretone thresholds:





HERTZ




1000
2000
3000
4000

Right

20
40
55
50

Left

15
30
65
75


Speech recognition scores were 84 percent for the right ear 
and 80 percent for the left.  

An additional VA examination was carried out in June 2007.  
The examiner reviewed the Veteran's history, noting that 
whispered voice tests at induction and discharge were 15/15.  
She also noted that the Veteran reported previous ear 
infection when he was examined for induction, and that he had 
mild otitis media in February 1960.  The Veteran reported 
noise exposure in the form of explosions from large guns 
during training exercises.  He indicated that the training 
exercises occurred every three to five weeks.  He reported 
that following service, he worked as a heavy equipment 
operator for 30 years.  He denied any type of recreational 
noise exposure.  Measured puretone thresholds were as 
follows:





HERTZ




1000
2000
3000
4000
Average
Right

25
40
60
50
43.75
Left

25
35
75
80
53.75

Speech recognition scores were 94 percent bilaterally.  The 
examiner concluded that it was less likely than not that the 
Veteran's hearing loss was the result of his exposure to gun 
fire noise in service.  She noted that the Veteran reported 
having been exposed to explosions.  She also noted that he 
was not in direct contact with the equipment that was firing, 
but was in proximity to the weapons.  She indicated that 
there was no evidence in the claims file or service records 
of any reported hearing loss or problems with hearing.  She 
also stated that the Veteran reported working as a heavy 
equipment operator for 30 years without hearing protection 
and that such employment would pose risk for noise exposure 
and noise induced hearing loss over the 30 year period.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection for bilateral 
hearing loss disability is not warranted.  In this regard, 
the Board notes that there is no documentation of hearing 
loss manifested in service or within one year following 
discharge.  Rather, the first documented evidence showing 
hearing loss dates to 1998, when the Veteran was apparently 
first seen at a VA facility.  While the Veteran has reported 
treatment by private providers in the years directly 
following service, he indicated to a VA provider that he was 
seen by the private provider for ear infections.  Moreover, 
the June 2007 VA examiner, following examination of the 
Veteran and review of the record, concluded that it was less 
likely than not that hearing loss was the result of acoustic 
trauma in service.  In assigning great probative value to the 
report of the June 2007 examination, the Board notes that the 
examiner reviewed the claims file, including the service 
medical records, and discussed the relevant findings and the 
underlying rationale for her conclusions.  There is no 
indication that examiner was not fully aware of the Veteran's 
medical history or that she misstated any relevant fact.  
Therefore, the Board finds the June 2007 VA examiner's report 
to be of great probative value.

The Board has considered whether the Veteran's self-reported 
continuity of symptomatology of hearing loss dating back to 
service is sufficient to warrant service connection. In this 
regard, the Veteran is competent to report that he 
experiences difficulty hearing, and, to this extent, his 
reports are of some probative value.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002). However, it must 
also be considered that the Veteran is recalling a reported 
onset of symptomatology decades ago.  Furthermore, the Court 
has held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In this case, a competent health 
care specialist considered the Veteran's lay reports, but 
also considered the lack of documented complaints during 
service or for decades after service, as well as the nature 
and likely impact of his post-service employment, and she 
concluded that it was less likely than not that his current 
hearing loss disability incurred in service.  The Board finds 
that this opinion is the most probative evidence of record as 
to a relationship between his current disability and service, 
and it ultimately outweighs the Veteran's lay assertions of 
continuity of symptomatology since service.

In summary, the Board has considered the record and the 
Veteran's assertions, and the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


